        Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 1 of 33


                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA


                                            :
THE TRUSTEES OF THE GENERAL                 :
ASSEMBLY OF THE CHURCH OF THE               :
LORD JESUS CHRIST OF THE                    :
APOSTOLIC FAITH, INC.                       :
701 South 22nd Street                       :
Philadelphia, PA 19146                      :   No. 21-cv-
                                            :
      and                                   :
                                            :
CHURCH OF THE LORD JESUS CHRIST             :
OF THE APOSTOLIC FAITH                      :
701 South 22nd Street                       :
Philadelphia, PA 19146,                     :
                       Plaintiffs,          :
        v.                                  :
                                            :
ANTHONEE PATTERSON                          :
              th
1544 West 25 Street                         :
Jacksonville, FL 32209                      :
                                            :
      and                                   :
                                            :
ROCHELLE BILAL, in her official capacity as :
Sheriff of Philadelphia County              :
                          th
100 South Broad Street, 5 Floor             :
Philadelphia, PA 19110,                     :
                       Defendants.          :
            Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 2 of 33




                                   VERIFIED COMPLAINT
                                  CIVIL ACTION -- EQUITY

       Plaintiffs, the Trustees of the General Assembly of the Church of the Lord Jesus Christ of

the Apostolic Faith, Inc. (the “Church Corporation”) and the Church of the Lord Jesus Christ of

the Apostolic Faith (the “Church”), by and through their attorneys, Fox Rothschild LLP, hereby

assert the following claims against Defendants, Anthonee Patterson (“Patterson”) and Philadelphia

County Sheriff Rochelle Bilal (“Sheriff Bilal”), as follows:

                                        INTRODUCTION

       1.       Plaintiffs file this Complaint against Defendants to prevent the unconstitutional

taking of their Church sanctuary and other property based upon arbitration adjudications, an

improperly entered judgment, Writ of Possession and Eviction Notice against the Church

Corporation – all of which were issued in a case to which neither the Church nor Church

Corporation was a party.

       2.       The harm at stake here cannot be overstated: If Patterson, through Sheriff Bilal, is

allowed to act on the improper adjudications and judgment, the First, Fifth, and Fourteenth

Amendment rights of the Plaintiffs and the Church’s more than 6,000 members will be eviscerated.

The Church will be forced by the actions of the Commonwealth to accept Patterson as a member

of the Church (he was excommunicated in 1992) and as President of the Church Corporation, in

clear violation of the First Amendment.        Such a result would deprive Plaintiffs and their

parishioners of their constitutional rights.    It would be nothing short of a state-mandated

establishment of religion by effectuating an unconstitutional change in leadership within the

Church and Church Corporation.

       3.       In fact, Patterson has obtained a Writ of Possession and an Eviction Notice was

posted by Sheriff Bilal to remove Plaintiffs and their congregants from the Church’s sanctuary,
             Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 3 of 33




and to prevent Bishop Shelton from conducting services as the Church’s spiritual leader, less than

two weeks before Christmas. See Ex. A, Writ of Possession and Eviction Notice. 1

        4.       The Pennsylvania Commonwealth Court has unequivocally determined that neither

the Church Corporation nor the Church were named as parties to the Philadelphia Court of

Common Pleas case captioned as Anthonee Patterson v. Kenneth Shelton, July Term, 1995, No.

2945 (the “Patterson Action”). See Ex. B, 2008 Pennsylvania Commonwealth Court opinion in

GlassRatner Management & Realty Advisors, LLC v. General Assembly of the Church of the Lord

Jesus Christ of the Apostolic Faith, Inc., et al., Nos. 1144, 1568 C.D. 2006 (Pa. Commwth. Ct.

Jan. 31, 2008), at p. 3 (“GlassRatner Opinion”).

        5.       The GlassRatner Opinion is the only Pennsylvania appellate decision to which the

Church and Church Corporation were parties that addressed the issue of whether they were parties

to the Patterson Action. Thus, that decision by the Commonwealth Court is the only binding

precedent that this Court can follow.

        6.       In the 25-plus years since the Patterson Action was filed, Patterson has not sought

to join the Church or Church Corporation in that Action:

                they were not named as parties when the Patterson Action was filed in 1995;

                they were not sought to be added as parties when that Action was revived in 2004;

                they were not sought to be added after the 2008 GlassRatner Opinion, in which the
                 Commonwealth Court expressly found that the Church and Church Corporation
                 were not parties to the Patterson Action and remanded that Action for further
                 proceedings; and

                they were not added in the 13 years since the Patterson Action was remanded for
                 those further proceedings, including trials in 2011 (before Court of Common Pleas

1
  The Writ of Possession and Eviction Notice was stayed pursuant to the Court of Common Pleas Order on December
2, 2020. That Order was obviated by a subsequent Order issued on January 27, 2021 denying Bishop Shelton’s
Emergency Motion for Permanent Injunction. Thus, Patterson, with the assistance of Sheriff Bilal, intends to enforce
the Writ of Possession and Eviction Notice immediately.



                                                         3
            Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 4 of 33




                Judge Maier) and 2014 (before Court of Common Pleas Judge Beck Dubow) which
                neither the Church nor Church Corporation attended or were compelled to attend.

       7.       In short, Patterson has never joined the Church or Church Corporation to the

Patterson Action. Id.

       8.       Notwithstanding the fact that the Commonwealth Court found that the Church and

Church Corporation were not parties to the Patterson Action, Patterson sought and has improperly

obtained a judgment in that Action against the Church Corporation.

       9.       Patterson now seeks to seize assets held by the Church Corporation (which are held

on behalf of the Church) and install himself as president of the Church Corporation and fill the

Board of Trustees with his “minority faction.” But neither Patterson nor his “minority faction” are

members of the Church or Church Corporation – they left or were excommunicated nearly 30 years

ago.

       10.      It is axiomatic that a judgment cannot be enforced against a non-party where that

non-party has never been served with process or been a party to the underlying case.

       11.      Patterson’s attempt, through Sheriff Bilal, to execute on the judgment in the

Patterson Action is the latest salvo in his decades-long attempt to extract the assets held by the

Church Corporation and take control of the Church and Church Corporation. This cannot be

permitted by this Court.

       12.      Because Patterson’s effort to execute on the judgment from the Patterson Action

against the Church Corporation is nothing more than an attack on the most basic due process and

First Amendment rights of the Church and Church Corporation, Plaintiffs are forced to file this

action and seek injunctive relief to protect their property and constitutional rights.




                                                  4
           Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 5 of 33




                                               THE PARTIES

        13.      Plaintiffs hereby incorporate by reference the foregoing paragraphs as though fully

set forth herein.

        14.      The Church, which was established more than 100 years ago, is an unincorporated

religious society headquartered at 701 S. 22nd Street in Philadelphia, Pennsylvania. Ex. C,

Declaration of John R. Brown (“Brown Decl.”) at ¶ 3. The Church is a national religious

organization with more than 50 satellite churches across the country and more than 6,000 members

nationwide (25% of whom are in Pennsylvania). Id. at ¶¶ 5, 12.

        15.      The Church Corporation, with a principal place of business located at 701 S. 22nd

Street in Philadelphia, Pennsylvania, is organized under the Pennsylvania Nonprofit Corporation

Law. Id. at ¶ 11. The Church’s business interests are handled by the Church Corporation, which

manages property for the members. See Ex. D, Church of the Lord Jesus Christ of the Apostolic

Faith, Inc., et al. v. Shelton, et al., 773 A.2d 1290 (Pa. Commwth. Ct., Nos. 376, 559 C.D. 2000,

filed April 10, 2001), appeals denied, 790 A.2d 1019 (Pa. 2001) and 812 A.2d 1231 (Pa. 2001)

(“Shelton I”) at p. 1.2

        16.      The Church Corporation is led by a Board of Trustees.

        17.      Members of the Board of Trustees have always been members of the Church. Ex.

C, Brown Decl. at ¶ 19.

        18.      In addition, all of the Church Corporation Trustees are also clergy in the Church.

Id.




2
  Patterson was a party to one of the underlying actions that were consolidated by the Commonwealth Court in Shelton
I.



                                                         5
             Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 6 of 33




           19.      Anthonee Patterson is an individual who, upon information and belief, resides in

Jacksonville, Florida. Upon information and belief, Patterson is the head of a small church using

the same or a similar name as the Church in this case, but he and that church entity are not affiliated

with Plaintiffs here.

           20.      Patterson is not a member of Plaintiffs’ Church. He was excommunicated in 1992

after he and other Church members left the Church following the death of the Church’s former

leader, Bishop S. McDowell Shelton.

           21.      Further, in an August 31, 2006 Proclamation from the Church’s Council of Priests,

the Church declared that it “will not accept Anthonee Patterson or any of those who aid, abet or

associate with him as members or officers of this Church, as they have demonstrated that they hold

religious and doctrinal views contrary to our own.” Ex. E, August 31, 2006 Council of Priests

Proclamation (“Proclamation”); see also Askew v. Trustees of the General Assembly of the Church

of the Lord Jesus Christ of the Apostolic Faith, Inc., 684 F.3d 413, 416 (3d. Cir. 2012).3

           22.      Patterson has not attended Plaintiffs’ Church in more than 30 years, he does not

accept Bishop Kenneth Shelton as the General Overseer and spiritual leader of Plaintiffs’ Church,

and he has not tithed or made any donations during that period of time, all in violation of the

Church’s requirements and doctrine. Ex. C, Brown Decl. at ¶¶ 28, 29. For all of these reasons,

and pursuant to Church doctrine and by-laws, Patterson is not a member of the Church.

           23.      Sheriff Bilal serves as the Sheriff of the City and County of Philadelphia with a

principal place of business located at 100 South Broad Street in Philadelphia. She is being sued

in her official capacity. Patterson has enlisted Sheriff Bilal to execute a Writ of Possession in

order to seize Church Corporation property, including the Church’s sanctuary, and to install


3
    Plaintiff in the Askew case, Joseph Askew, was (and may still be) a member of the church led by Patterson.



                                                           6
          Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 7 of 33




himself as President and/or receiver of the Church Corporation, a member of the Church and

General Overseer of the Church based on arbitration adjudications issued in the Patterson Action

to which the Church and Church Corporation were not parties.

                                 JURISDICTION AND VENUE

        24.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

this case arises under the laws and Constitution of the United States.

        25.     This Court should exercise supplemental jurisdiction over any state law claims

pursuant to 28 U.S.C. § 1367 because the state law claims arise from the same case or controversy

that give rise to jurisdiction under 28 U.S.C. § 1331.

        26.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because all of the

claims asserted by Plaintiffs arose within this District.

                                   FACTUAL BACKGROUND

        27.     Plaintiffs hereby incorporate by reference the foregoing paragraphs as though fully

set forth herein.

        28.     The Church was founded in 1919 by Bishop S.C. Johnson. See Ex. D, Shelton I at

p. 1; Askew, 684 F.3d at 415-16.

        29.     The Church is hierarchical in nature, operating its headquarters and housing its

administrative offices in Philadelphia. Ex. C, Brown Decl. at ¶ 6.

        30.     The Church’s highest judicatory body is its spiritual leader, known as the General

Overseer. Id. at ¶ 8; Askew, 684 F.3d at 420.

        31.     The Church Corporation “is the secular arm of the Church and was established as

a nonprofit corporation in 1947.” Id. The Church Corporation “is the legal owner of all property

of the Church.” Ex. D, Shelton I at p. 1.




                                                  7
           Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 8 of 33




        32.      Following the death of Bishop Johnson, Bishop S. McDowell Shelton “served as

General Overseer of the Church and President of the Corporation from 1961 until his death on

October 13, 1991.” Id.; Askew, 684 F.3d at 416.

        33.      This case has its genesis in the 1991 death of Bishop S. McDowell Shelton, which

led to a bitter struggle over control of the Church and Church Corporation. 4 Ex. D, Shelton I at p.

2; Askew, 684 F.3d at 416. That struggle resulted in numerous lawsuits, “the fundamental question

[in each being] who has the legal right to control the [Church] Corporation and the property.” Ex.

D, Shelton I at p. 3; see also Church of the Lord Jesus Christ of the Apostolic Faith, Inc. v. Shelton,

740 A.2d 751, 753 (Pa. Commwth. Ct. 1999).

        34.      Ultimately, the Commonwealth Court found that Kenneth Shelton (“Bishop

Shelton”) was the rightful General Overseer of the Church following the death of S. McDowell

Shelton. See Ex. D, Shelton I at p. 25; Askew, 684 F.3d at 416.

        35.      Thus, since 1992, the Church has been led by Bishop Shelton.

        36.      Pursuant to the Church’s by-laws, the General Overseer manages the affairs of the

Church. Ex. D, Shelton I at p. 2.

        37.      “Whoever serves as the General Overseer of the Church also serves as the President

of the Board of Trustees of the [Church] Corporation.” Id.; see also Askew, 684 F.3d at 416. Both

of those are lifetime positions. Ex. D, Shelton I at p. 2; Askew, 684 F.3d at 416.

        38.      Those two positions are intertwined and both are based on the religious beliefs of

the Church. Ex. C, Brown Decl. at ¶¶ 14, 19. Indeed, all of the trustees are members of the




4
 In 2008, Patterson was found to have improperly taken more than $1.6 million from the Estate of S. McDowell
Shelton and was ordered to return those funds. Ex. F, Opinion Sur Appeal, In re: S. McDowell Shelton, Deceased,
No. 1569 DE of 1994 (Pa. Com. Pl., Dec. 31, 2008) (Herron, J.) at pp. 25-26. That money was never returned to the
Estate.



                                                       8
          Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 9 of 33




Church’s clergy and their responsibilities include supporting the Church and Bishop Shelton in

their spiritual mission. Id. at ¶ 19.

        39.     During his tenure, Bishop Shelton has represented the Church throughout the world

and met with religious and political leaders such as Pope John Paul II, Nelson Mandela, King

Hussein of Jordan, and Prime Minister Yitzhak Rabin of Israel. Id. at ¶ 22.

        40.     In Shelton I, the Commonwealth Court upheld the lower court’s finding that

“Anthonee Patterson was never validly elected General Overseer” of the Church. Ex. D, Shelton

I at pp. 9, 21; see also Askew, 684 F.3d at 416.

        41.     The findings and rulings in Shelton I have never been vacated or overturned, and

remain binding on Patterson, who was a party to that case.

        42.     In 1995 Patterson filed the Patterson Action against Bishop Shelton and Erik

Shelton (a Church Corporation board member) in which he claimed that: (a) he, not Bishop

Shelton, was confirmed as the General Overseer and President of the Church Corporation; (b)

Bishop Shelton failed to present an annual report of the financial affairs of the Church Corporation

from 1991-1994 as alleged to be required by the Pennsylvania Nonprofit Corporation Law; and

(c) Bishop Shelton “looted” Church and Church Corporation funds. Ex. B, GlassRatner Opinion

at pp. 3-4.

        43.     The relief Patterson sought in the Patterson Action was “pursuant to Section

5793(b) of the Nonprofit Corporation Law” and included: (a) the appointment of a receiver to take

control of Church Corporation property, account and records (even though the Church Corporation

was not a party to the Patterson Action); (b) an order requiring Bishop Shelton or a receiver to

issue annual financial reports for the Church Corporation for 1991-1994; (c) an accounting of

funds removed from Church or Church Corporation accounts by Bishop Shelton or those acting in




                                                   9
            Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 10 of 33




concert with him; (d) an order confirming Patterson as General Overseer (even though the

Commonwealth Court determined in Shelton I that Bishop Shelton was the rightfully elected

General Overseer and Patterson was not); and (e) an order calling for elections to be held for offices

the court finds to be vacant (even though the Nonprofit Corporation Law provides for no such

relief). Id. at pp. 4-5.

           44.      As the Commonwealth Court determined, the “Church and [Church] Corporation

are not named parties to [the Patterson Action].” Id. at 3. Thus, as explained below, Patterson

could not obtain the relief he sought in the Patterson Action as due process prohibits such relief

against a non-party.

           45.      The Patterson Action was stricken from the docket on February 22, 1996 and

remained so until December 2004, when Patterson filed a motion to reinstate it. Id. at p. 5. That

motion was granted and the Patterson Action was reinstated.

           46.      Significantly, all of the prior lawsuits concerning control of the Church and Church

Corporation were resolved before the Patterson Action was reinstated in 2005 and thus the issue

of who was the rightful General Overseer had been conclusively decided by the Commonwealth

Court.

           47.      On November 30, 2005, “Patterson and [Bishop] Shelton agreed to proceed to

binding arbitration with no right of appeal and the same was memorialized in a written order dated

January 10, 2006.”5 Id.; see also Ex. G, Arbitration Agreement; Ex. H, Jan. 10, 2006 Order in

Patterson Action. Significantly, the Commonwealth Court found that only Patterson and Bishop

Shelton agreed to arbitration – not the Church or Church Corporation. Ex. B, GlassRatner Opinion

at p. 5.


5
    Erik Shelton was dismissed from the case before Patterson and Bishop Shelton proceeded to arbitration.



                                                          10
          Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 11 of 33




         48.      Moreover, as recently as this past June, Patterson himself represented to the United

States Supreme Court that the parties to the arbitration agreement were Patterson and Shelton and

explained that, “[f]ollowing years of litigation, Shelton and Patterson voluntarily agreed to

binding common law arbitration to resolve all remaining disputes . . . .” and quoted the arbitration

agreement as stating that “‘this arbitration will be binding on both parties [Patterson and Shelton]

with no right to appeal.’” See Ex. I, Patterson’s June 11, 2020 Submission to the United States

Supreme Court (emphasis added).

         49.      The arbitration in the Patterson Action resulted in a number of “adjudications,”

including adjudications that purported to turn over the assets held by the Church Corporation to

Patterson’s “minority faction,” which the arbitrator found had “acted in harmony with the laws,

usages and customs” of the Church, notwithstanding that such a finding clearly violates the First

Amendment as discussed below. Ex. B, GlassRatner Opinion at p. 6.

         50.      The adjudications further appointed GlassRatner Management & Realty Advisors,

LLC (“GlassRatner”) as receiver for the Church and Church Corporation. Id. GlassRatner was

tasked with, among other functions, conducting an accounting of Church Corporation finances.

The adjudications also ordered – in direct contradiction of the Commonwealth Court decisions in

Shelton I – that all officers of the Church Corporation be removed and that elections for the office

of General Overseer and President of the Church Corporation be conducted after GlassRatner’s

accounting and report.6 Id.

         51.      The only arbitration decisions that have ever been confirmed by a court are the

April 26, 2006 “Adjudication” and the May 8, 2006 “Supplemental Adjudication.” Ex. J, April


6
 Several Church Corporation officers also were required to pay back money they received or spent on behalf of the
Church; but like the Church and Church Corporation, none of the officers was a party to the arbitration or the Patterson
Action, and thus, as non-parties, could not be affected by decisions in these matters.



                                                          11
          Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 12 of 33




26, 2006 Adjudication; Ex. K, May 8, 2006 Supplemental Adjudication.               Neither of those

confirmed decisions provides for the transfer of property to Patterson.

         52.   A Final Adjudication and Decree was issued on July 25, 2006. Ex. L, July 25, 2006

Final Adjudication and Decree. Although the Final Adjudication and Decree was never confirmed,

it purports to remove all officers from the Church Corporation (including Bishop Shelton), require

a vote for all Church Corporation trustees, require a vote for General Overseer of the Church, and

transfer all Church property to Patterson’s “control and responsibility as receiver.” Id. at p. 10,

¶¶1-3.

         53.   The basis of the Final Adjudication and Decree is that Patterson and his “minority

faction” have been shown “to have acted in harmony with the laws, usages and customs accepted

by the [Church] before the dispute and dissension arose.” Id.

         54.   Bishop Shelton timely filed petitions to vacate the arbitration Adjudication and

Supplemental Adjudication, and Patterson filed a petition to confirm them. Ex. B, GlassRatner

Opinion at p. 7. The trial court in the Patterson Action denied Bishop Shelton’s petitions to

vacate and, instead, entered judgment “in favor of Patterson and against [Bishop] Shelton”, and

confirmed the April 26, 2006 Adjudication and May 8, 2006 Supplemental Adjudication. Id.; see

also Ex. M, August, 2006 Opinion and Order of trial court in Patterson Action confirming April

26, 2006 Adjudication and May 8, 2006 Supplemental Adjudication.

         55.    Bishop Shelton timely appealed to the Commonwealth Court the denial of his

petition to vacate the arbitration adjudications. Ex. B, GlassRatner Opinion at pp. 7-8.

         56.   In 2008, the Commonwealth Court vacated the arbitration award and adjudications

on the grounds that the arbitrator had exceeded the scope of his authority by granting relief outside

that asked for in the Patterson Action Complaint, the Arbitration Agreement and what was




                                                 12
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 13 of 33




permitted by the Nonprofit Corporation Law. See Ex. N, Patterson v. Shelton, Nos. 1967, 1968

C.D. 2006, 2008 WL 9401359 (Pa. Commwth. Ct. Jan. 31, 2008) (“Shelton II”).

        57.     Following the arbitration decisions – but before the Commonwealth Court vacated

them in 2008 – GlassRatner began acting as receiver for Patterson and sought to take control of

the assets of the Church and Church Corporation. Ex. B, GlassRatner Opinion at p. 8. In that

regard, GlassRatner – in a separate action – filed an emergency petition for special injunction

against the Church and Church Corporation to prevent dissipation of assets and to compel access

to the buildings, offices and assets of the Church and Church Corporation. Id. at pp. 8-9. The trial

court granted that petition. Id. at p. 9.

        58.     At the same time, the Church and Church Corporation filed a separate action against

GlassRatner and Patterson in which they asserted that they were not parties to the Patterson

Action or the arbitration, and therefore could not be bound by the arbitrator’s decisions. Id. In

addition, they claimed that the trial court lacked subject matter jurisdiction because the Church

and Church Corporation were indispensable parties to the Patterson Action but were never joined

to it or served with process in the same. Id.

        59.     In their action against GlassRatner and Patterson, the Church and Church

Corporation sought, among other relief, a temporary restraining order enjoining Patterson and

GlassRatner from seeking to enforce the arbitration adjudications or to take any action against the

Church or Church Corporation, and a declaration that the Church and Church Corporation “were

not made parties to the arbitration or the [Patterson Action].” Id. at pp. 9-10. Patterson and

GlassRatner filed preliminary objections, which were sustained by the Court and the Complaint

was dismissed. Id. at p. 10. The Church and Church Corporation timely appealed to the

Commonwealth Court.




                                                13
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 14 of 33




        60.     On January 31, 2008, the Commonwealth Court issued two opinions: (a) an opinion

in the Patterson Action vacating all of the arbitration decisions (see Ex. N, Shelton II); and (b)

an opinion in the consolidated cases – GlassRatner against the Church Corporation; and the Church

Corporation and Church against GlassRatner and Patterson (collectively, the “GlassRatner

Actions”) – reversing the trial court’s dismissal of the Complaint and finding that the Church and

Church Corporation were not named as parties to the Patterson Action or the arbitration. Ex. B,

GlassRatner Opinion at pp. 3, 5, 10-12.

        61.     Both the Patterson Action and GlassRatner Actions were remanded to the trial

court and proceeded separately. The GlassRatner Actions were resolved in 2010. No further

appeal of the GlassRatner Actions was taken.                 Thus, the Commonwealth Court’s 2008

GlassRatner Opinion is the binding appellate authority. See generally Ex. B.

        62.     The Patterson Action took a much more circuitous route.7 It proceeded – without

the Church or Church Corporation, which had never been parties to that case or made parties to it

– until 2014 when the trial court found “that it lacked subject matter jurisdiction over [the] dispute

…. [b]ecause the matter requires interpretation of religious doctrine and the same would be

prohibited by the First Amendment.” Ex. O, Patterson v. Shelton, No. 1312 C.D. 2016, 2017 WL

5760009 (Pa. Commwth. Ct. Nov. 29, 2017) (“Shelton III”) at p. 5. As a result, the Patterson

Action complaint was dismissed. Id.

        63.     Patterson appealed that decision to the Commonwealth Court, which affirmed the

trial court. Id. Patterson also sought allowance of appeal to the Pennsylvania Supreme Court and

filed writ of certiorari with the United States Supreme Court. Id. Both were denied. Id.


7
  There were two trials in the Patterson Action: one in 2011 before Court of Common Pleas Judge Maier, and one
in 2014 before Court of Common Pleas Judge Beck Dubow. Neither the Church nor Church Corporation attended
those trials or were required to as they were not parties to the Patterson Action.



                                                     14
          Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 15 of 33




        64.      On May 27, 2016, Patterson filed a motion with the trial court in the Patterson

Action to determine that all orders issued in that Action be declared void based on the court’s

finding that it lacked subject matter jurisdiction to hear the case in the first place. Id. at pp. 5-6.

“In sum, Patterson alleged that only the 2006 binding arbitration award remained valid and asked

the trial court to declare void all post-July 10, 2006 rulings/orders that were inconsistent with that

award because the courts lacked subject matter jurisdiction to alter the same.” Id. at p. 6. The trial

court denied that motion and Patterson appealed to the Commonwealth Court. Id.

        65.      On October 17, 2017, while Patterson’s appeal was pending, Patterson filed a

Praecipe for Writ of Revival with the trial court. Ex. P, Praecipe for Writ of Revival. Although

Pa. R. C. P. 3030 provides that such an action is treated as a new complaint, the Praecipe was

docketed in the Patterson Action (July Term, 1995, No. 2945), to which the Church and Church

Corporation are not parties.

        66.      The Writ of Revival, signed by Patterson, is addressed to “Kenneth Shelton and

Trustees of the General Assembly of the Church of the Lord Jesus Christ, Inc.”8 Ex. P, Praecipe

for Writ of Revival. The Writ of Revival appears to seek reinstatement of the “arbitration award”

against Bishop Shelton and the Church Corporation, notwithstanding that the Commonwealth

Court previously determined in the GlassRatner Opinion (to which Patterson was a party and

which has never been appealed or vacated) that the Church Corporation was not a party to the

arbitration or the Patterson Action from which it sprung. Id.; see also, Ex. B, GlassRatner

Opinion at pp. 3, 5.




8
  Importantly, Plaintiffs are unaware of an entity referred to as “Trustees of the General Assembly of the Church of
the Lord Jesus Christ, Inc.” as that is not the proper legal name of the Church or Church Corporation.



                                                        15
           Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 16 of 33




          67.   On November 8, 2017, Bishop Shelton filed preliminary objections to the Praecipe

for Writ of Revival. Ex. Q, Preliminary Objections to Praecipe for Writ of Revival.

          68.   Patterson filed a response to Bishop Shelton’s Preliminary Objections on December

4, 2017. Ex. R, Patterson’s Brief in Opposition to Preliminary Objections. In that response,

Patterson acknowledges that the Church Corporation was not a party to the 2006 arbitration. See

id. at p. 3 (“Shelton and Patterson agreed to binding common law arbitration…”) (emphasis

added).

          69.   On November 29, 2017, the Commonwealth Court issued an opinion in Patterson’s

appeal in the Patterson Action, in which he argued that “all post-July 10, 2006 rulings/orders” in

that Action were void due to a lack of subject matter jurisdiction. Ex. O, Shelton III. In that

opinion the Commonwealth Court found that the court lacked subject matter jurisdiction and

reversed the trial court’s July 14, 2016 Order.

          70.   Significantly, neither the Church nor the Church Corporation was a party to any of

the Commonwealth Court decisions in the Patterson Action, including the decision reached on

November 29, 2017.

          71.   Bishop Shelton then filed a motion in the trial court seeking to have all prior orders

stricken for lack of subject matter jurisdiction. That motion was denied.

          72.   The Patterson Action was stayed pending Bishop Shelton’s appeals to the

Commonwealth Court.

          73.   On April 15, 2019, the Commonwealth Court denied Bishop Shelton’s latest

appeal. Bishop Shelton ultimately appealed the Commonwealth Court’s April 15, 2019 Opinion

to the United States Supreme Court, which denied certiorari on October 5, 2020. See Shelton v.

Patterson --- S.Ct. ---, 2020 WL 5882239 (Oct. 5, 2020).




                                                  16
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 17 of 33




       74.        Patterson’s submission to the United States Supreme Court in response to Bishop

Shelton’s petition for certiorari acknowledged that the only parties to the arbitration were Patterson

and Shelton. Ex. I, Patterson’s June 11, 2020 Submission to the United States Supreme Court.

       75.        On October 7, 2020, Patterson moved to lift the order staying execution of the

judgments in the Patterson Action, including the improperly docketed judgment against the

Church Corporation.

       76.        On November 2, 2020, the trial court lifted the stay in the Patterson Action.

       77.        On or about November 23, 2020, Patterson obtained a Writ of Possession for the

Church’s headquarters and Sheriff Bilal posted an Eviction Notice requiring that the Church be

vacated by December 15, 2020 at 9:00 a.m. Ex. A.

       78.        On December 2, 2020, Bishop Shelton filed an Emergency Motion for a Permanent

Injunction and the trial court issued an ex parte Order staying “all matters, including any attempts

by Plaintiff to evict Defendant or execute any of the judgments” in that case pending the outcome

of that motion.

       79.        Patterson responded to the Emergency Motion on December 3, 2020, and on

January 27, 2021 the Court of Common Pleas denied Bishop Shelton’s Emergency Motion for a

Permanent Injunction.

       80.        Bishop Shelton appealed that decision as of right and sought a stay pending

resolution of that appeal. The request for a stay was denied on February 4, 2021.

       81.        Plaintiffs seek relief from this Honorable Court to protect their rights and the rights

of their parishioners. In that regard, they have filed a motion for temporary restraining order and/or

immediate injunctive relief.




                                                    17
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 18 of 33




                                     LEGAL FRAMEWORK

        82.     Plaintiffs hereby incorporate by reference the foregoing paragraphs as though fully

set forth herein.

        83.     Because the assets that Patterson seeks to obtain are titled in the name of the Church

Corporation, not Bishop Shelton, any action to enforce a judgment in a case where the Church

Corporation was not a party violates due process. See, e.g., Hansberry v. Lee, 311 U.S. 32, 40–41

(1940) (“It is a principle of general application in Anglo-American jurisprudence that one is not

bound by a judgment in personam in a litigation in which he is not designated as a party or to

which he has not been made a party by service of process. . . . A judgment rendered in such

circumstances is not entitled to the full faith and credit which the Constitution and statutes of the

United States prescribes, . . . and judicial action enforcing it against the person or property of the

absent party is not that due process which the Fifth and Fourteenth Amendments requires.”).

        84.     Such due process protections apply with the same force to arbitration proceedings.

See Calbex Mineral Ltd. v. ACC Resources Co., L.P., 90 F.Supp.3d 442, 459 (W.D. Pa. 2015) (“To

comport with due process parties to an arbitration must be given ‘notice reasonably calculated’ to

inform them of the proceedings and ‘an opportunity to be heard’….the arbitrator’s role is to resolve

disputes, based on his consideration of all relevant evidence, once the parties to the dispute have

had a full opportunity to present their cases.”) (emphasis added) (citing Hoteles Condado Beach,

La Concha & Convention Ctr. v. Union De Tronquistas Local 901, 763 F.2d 34, 38 (1st Cir.

1985)); Hendricks v. Feldman Law Firm LLP, 2015 WL 5671741 (D. Del. Sept. 25, 2015); see

also Allstate Ins. Co. v. Fioravanti, 299 A.2d 585, 588 (Pa. 1973) (“[A]djudicatory action cannot

be validly taken by any tribunal, whether judicial or administrative, except upon a hearing, wherein

each party shall have the opportunity to know of the claims of his opponent, to hear the evidence

introduced against him, to cross-examine witnesses, to introduce evidence on his own behalf and


                                                 18
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 19 of 33




to make argument.”); Gwin Eng’rs, Inc. v. Cricket Club Estates Dev. Group, 555 A.2d 1328, 1330

(Pa. Super. Ct. 1989) (stating that in the context of an arbitration, “[t]he right to a fair hearing

comprises the right to notice and an opportunity to be heard”); Gaslin, Inc. v. L.G.C. Exps., Inc.,

482 A.2d 1117, 1124 n.8 (Pa. Super. Ct. 1984) (“[t]he setting aside of an [arbitration] award is

proper…on a showing of denial of a hearing”); Mellon v. Travelers Ins. Co., 406 A.2d 759, 762

(Pa. Super. Ct. 1979) (setting aside an arbitration award on due process grounds because the panel

of arbitrators in the case had based its award on claims that were raised sua sponte by the panel

without affording the appellant the “opportunity to make arguments or introduce evidence with

respect to those claims.”).

       85.     In addition to notice and a fair hearing, due process requires voluntary participation

in the arbitration by the parties that are to be bound by the arbitrator’s award: “Arbitration

presupposes the existence of a contract to arbitrate.” Goldstein v. Int’l Ladies’ Garment Workers’

Union, 196 A. 43, 47 (Pa. 1938); see Sandvik AB v. Advent Intern. Corp., 220 F.3d 99, 105 (3d

Cir. 2000) (“…for though arbitration clauses are severable from their larger contracts, the question

whether the underlying contract contains a valid arbitration clause still precedes all others because

‘arbitration is a matter of contract and a party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.’”) (citing AT&T Techs., Inc. v. Communications

Workers of Am., 475 U.S. 643, 648 (1986)). Where a party denies being bound by a contract to

arbitrate, that party is entitled to a judicial determination on the issue “by the Constitution as part

of its assurance of due process of law.” Id.; see Sandvik, 220 F.3d at 105.

       86.     The taking of assets titled in the name of the Church Corporation under these

circumstances would also violate the Fifth Amendment to the United States Constitution. See, e.g.,

Armstrong v. Manzo, 380 U.S. 545, 552 (1965) (“A fundamental requirement of due process is the




                                                  19
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 20 of 33




opportunity to be heard”); N. Forests II, Inc. v. Keta Realty Co., 130 A.3d 19, 29 (Pa. Super. Ct.

2015), reargument denied (Feb. 11, 2016), appeal denied, 158 A.3d 1237 (Pa. 2016) (striking trial

court’s judgment because failure to join or notify indispensable parties violated absent parties’ due

process rights); Jefferson Cty. Assistance Office, Dep't of Pub. Welfare v. Wolfe, 582 A.2d 425,

427 (Pa. Commwth. Ct. 1990) (“We find that MacDonald is an indispensable party to this litigation

and the failure to provide her with notice and an opportunity to be heard was a violation of her due

process rights.”).

       87.     Further, given the relief Patterson sought in the Patterson Action and now seeks

through his Writ of Possession, the Church and Church Corporation were, without question,

indispensable parties to the Patterson Action. See Polydyne, Inc. v. City of Philadelphia, 795

A.2d 495, 496 (Pa. Commwth. Ct. 2002) (“A party is deemed to be indispensable when ‘his or her

rights are so connected with the claims of the litigants that no decree can be made without

impairing those rights.’”); Church of the Lord Jesus Christ, 740 A.2d at 755 (“An indispensable

party is one whose rights are so connected with the claims of the litigants that no relief can be

granted without impairing or infringing on those rights.”); Janney Montgomery Scott, Inc. v.

Shepard Niles, Inc., 11 F.3d 399, 404 (3d Cir. 1993).

       88.     Failure to join an indispensable party is fatal to a plaintiff’s claim. “If all necessary

and indispensable parties are not parties to an action in equity, the court is powerless to grant

relief.” Huston v. Campanini, 346 A.2d 258, 259 (Pa. 1975). As the Pennsylvania Commonwealth

Court has explained, “[i]n the interest of justice, Pennsylvania law allows this objection to be raised

at any time during the proceedings, even on appeal. The question of jurisdiction over the subject

matter may even be raised sua sponte by the court.” Church of the Lord Jesus Christ, 740 A.2d at

755-56 (internal citations omitted). This rule applies to arbitrations as well. See Hendricks v.




                                                  20
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 21 of 33




Feldman Law Firm LLP, 2015 WL 5671747 at *4 (D. Del. 2015) (“Arbitrators exceed their powers

when they determine the rights and obligations of non-parties to an arbitration.”) (citing Bevan v.

DaVITA, Inc., 557 Fed.App’x 706, 710 (10th Cir. 2014), Nationwide Mut. Ins. Co. v. Home Ins.

Co., 330 F.3d 843, 846 (6th Cir. 2003)); see also Ringgold Sch. Dist. v. Ringgold Educ. Assoc.,

694 A.2d 1163, 1165 (Pa. Commwth. Ct. 1997) (“[I]t is well-established that an objection to a

court’s jurisdiction can never be waived.”); Barnes v. McKellar, 644 A.2d 770, 772-73 (Pa. Super.

Ct. 1994) (affirming trial court’s decision that the “lack of subject matter jurisdiction rendered the

arbitration award void”).

       89.     The relief Patterson seeks in the Patterson Action affects the rights of the Church

and Church Corporation. That fact is unassailable based on the Commonwealth Court’s prior

holding in Church of the Lord Jesus Christ, 740 A.2d at 756-58. As Patterson was the appellee in

that case he cannot now contest its findings or holding. Thus, his failure to join the Church

Corporation in the Patterson Action or the arbitration renders any judgments in those matters

“null and void” and “entitled to no authority or respect ….” Id.

       90.     Patterson would have the Court believe there was proper subject matter jurisdiction

(and no attendant due process concerns) in this case where, for the last 25-plus years, the

indispensable Church and Church Corporation were never joined to the arbitration or to the

Patterson Action. This is simply wrong.

       91.     Pennsylvania courts uniformly recognize that “the absence of an indispensable

party goes absolutely to the court’s jurisdiction” and is so critical that “the issue should be raised

sua sponte.” Huston v. Campanini, 346 A.2d 258, 259 (Pa. 1975) (citations omitted); see Republic

of Philippines v. Pimentel, 553 U.S. 851, 861 (2008). Indeed, the defense of a failure to join an

indispensable party can never be waived. See Orman, 118 A.3d at 406; see General Refractories




                                                 21
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 22 of 33




Co. v. First State Ins. Co., 500 F.3d 306, 318 (3d Cir. 2007) (“Put another way, a finding of

indispensability…necessitates dismissal for lack of subject matter jurisdiction.”).

       92.     In addition, the arbitration adjudications violate the First Amendment in two

fundamental ways. First, they seek to interpret Church doctrine by finding that Patterson “acted

in harmony with the laws, usages and customs” of the Church. Ex. J, April 26, 2006 Adjudication

15-16; Ex. L, Final Adjudication and Decree, p. 1; p. 7, ¶¶ 1-2. Such a determination is

constitutionally impermissible. Our Lady of Guadalupe School v. Morrisey, 140 S. Ct. 2049, 2055

(2020) (First Amendment guarantees religious institutions the right to decide on their own matters

of church government and those of faith and doctrine) (citing Kedroff v. Saint Nicholas Cathedral

of Russian Orthodox Church in North America, 344 U.S. 94, 116 (1952)); see, e.g., Presbyterian

Church v. Mary Elizabeth Blue Hill Memorial Presbyterian Church, 393 U.S. 440, 443-44 (1969)

(“First Amendment values are plainly jeopardized when church property litigation is made to turn

on the resolution by civil courts of controversies over religious doctrine and practices.”); Askew,

684 F.3d at 418 (holding that the First Amendment severely circumscribes “the role that civil

courts may play in resolving disputes touching on matters of faith…Civil courts encroach on the

autonomy of religious institutions when they inquire into ecclesiastical law and governance. The

non-entanglement principle, anchored in First Amendment values, thus ‘requires that civil courts

defer to the resolution of issues of religious doctrine and polity by the highest court of a

hierarchical church organization.’”)(quoting Jones v. Wolf, 443 U.S. 595, 602 (1979)).

       93.     Second, the arbitration adjudications require the Church to accept Patterson as a

member of the Church and Church Corporation. But in 1992 the Church expressly rejected

Patterson as a member, which was confirmed in 2006. Ex. E, Proclamation. Indeed, the Church’s




                                                22
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 23 of 33




Proclamation expressly notes that Patterson’s religious beliefs differ from those held by the

Church. Id.

       94.     As the United State Supreme Court declared, by “forbidding the ‘establishment of

religion’ and guaranteeing the ‘free exercise thereof,’ the Religion Clauses ensured that the new

Federal Government – unlike the English Crown – would have no role in filling ecclesiastical

offices. The Establishment Clause prevents the Government from appointing ministers, and the

Free Exercise Clause prevents it from interfering with the freedom of religious groups to select

their own.” Hosanna-Tabor Evangelical Lutheran Church v. EEOC, 565 U.S. 171, 184 (2012).

       95.     The same applies here with the attempt to install Patterson in any position within

the Church or Church Corporation – it is an “‘entirely ecclesiastical matter left to’” Plaintiffs’ own

judgment. As the Supreme Court has repeatedly held, Plaintiffs have the “‘power to decide for

themselves, free from state interference, matters of church government’” such as who will sit on

the board of the Church Corporation or be General Overseer of the Church. Id. at 186 (quoting

Kedroff v. Saint Nicholas Cathedral of Russian Orthodox Church in North America, 344 U.S. 94,

116 (1952).

       96.     Bishop Shelton – as General Overseer, and thus president of the Board of Trustees

– is solely responsible for nominating trustees for the General Assembly to elect (Askew, 684 F.3d

at 416) – neither an arbitrator, the state or, respectfully, this or any court can do so. See, e.g.

Kedroff, 344 U.S. at 107 (holding right to use church cathedral is “strictly a matter of ecclesiastical

government”); Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 724 (1976)

(holding that First Amendment permits “hierarchical religious organizations to establish their own

rules and regulations for internal … government …”).




                                                  23
        Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 24 of 33




       97.     Thus, “[r]equiring a church to accept or retain an unwanted minister, or punishing

a church for failing to do so, … interferes with the internal governance of the church, depriving

the church of control over the selection of those who will personify its beliefs. By imposing an

unwanted minister, the state infringes upon the Free Exercise Clause, which protects a religious

group’s rights to shape its own faith and mission through its appointments.” Hosanna-Tabor, 566

U.S. at 188.

       98.     Enforcing the arbitration adjudications through a judgment, Writ of Possession and

Eviction Notice in the Patterson Action runs afoul of the First Amendment’s guaranty that

religious institutions can “decide for themselves, free from state interference, matters of church

government as well as those of faith and doctrine.’” Our Lady of Guadalupe School v. Morrissey,

140 S. Ct. 2049, 2055 (2020) (citing Kedroff, 344 U.S. at 116). The adjudications impermissibly

interpret Church doctrine by finding that Patterson “acted in harmony with the laws, usages and

customs” of the Church. Ex. B, GlassRatner Opinion at p. 6, see also Ex. J, Adjudication at pp.

15-16; Ex. L, Final Adjudication and Decree at p. 6, ¶¶ 1-2.

       99.     The values secured by the First Amendment are jeopardized here because the

adjudications Patterson seeks to enforce result from the arbitrator having engaged in an analysis

of Church doctrine and practices – for the arbitrator to have found that Patterson and his faction

“acted in harmony with the laws, usages and customs” of the Church, he would have to engage in

such an impermissible analysis.

       100.    Plaintiffs cannot now be compelled to accept Patterson – or anyone else – as a

member. See, e.g., Boy Scouts of American v. Dale, 530 U.S. 640, 647-48 (2000); The Circle

School v. Pappert, 381 F.3d 172, 181-82 (3d Cir. 2004). As the United States Supreme Court has

held, “‘implicit in the right to engage in activities protected by the First Amendment is a




                                               24
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 25 of 33




corresponding right to associate with others in pursuit of a wide variety of political, social,

economic, educational, religious, and cultural ends.’” Dale, 530 U.S. at 647 (emphasis added)

(quoting Roberts v. United States Jaycees, 468 U.S. 609, 623 (1984)); see also Askew, 684 F.3d at

421; Circle School, 381 F.3d at 182-83; Salvation Army v. Dep’t of Cmty. Affairs of the State of

New Jersey, 919 F.2d 183, 200 (3d Cir. 1990); Lerman v. Bd. of Elections in the City of New York,

232 F.3d 135, 149 (2d. Cir. 2000).

       101.    “Government actions that may unconstitutionally burden this freedom may take

many forms, one of which is ‘intrusion into the internal structure or affairs of an association’

like a ‘regulation that forces the group to accept members it does not desire.’” Dale, 540 U.S.

at 648 (emphasis added) (quoting Roberts, 468 U.S. at 623).

       102.    However, the arbitration adjudications, Writ of Possession, and Eviction Notice

that Patterson seeks to enforce – through the assistance of Sheriff Bilal – require that non-church

members – Patterson and his “minority faction” – not only be included in the process of amending

the Church by-laws, but that they make up the entire board of trustees of the Church Corporation.

       103.    The “Religion Clauses protect the right of churches and other religious institutions

to decide ‘matters of faith and doctrine’ without government intrusion. … State interference in that

sphere would obviously violate the free exercise of religion, and any attempt by government to

dictate or even to influence such matters would constitute one of the central attributes of an

establishment of religion. The First Amendment outlaws such intrusion.” Our Lady of Guadalupe

School, 140 S.Ct. at 2060. This applies equally to churches or other church related institutions

related to the governance of religious entities, like parochial schools or, in the case, the Church

Corporation. See id.




                                                25
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 26 of 33




        104.    The Church has prospered for the past 28 years under the leadership of Bishop

Shelton – it is not hyperbole to state that inserting Patterson into the Church community will

destroy the very foundations of the Church given his decades-long campaign against the Church,

Church Corporation and Bishop Shelton.

                                              COUNT I
                                       (against all Defendants)
                                        Declaratory Judgment

        105.    Plaintiffs hereby incorporate by reference the foregoing paragraphs as though fully

set forth herein.

        106.    Pursuant to the Commonwealth Court’s decision in the GlassRatner Opinion,

which is binding on Patterson, the Church and Church Corporation were not parties to the

Patterson Action or the arbitration.

        107.    Accordingly, due process prohibits the application of any decisions in the

Patterson Action or the arbitration to the Church or Church Corporation, and prohibits Patterson,

through Sheriff Bilal, from applying the arbitration adjudications or judgment in that case to the

Church or Church Corporation.

        108.    Because the relief Patterson sought in the Patterson Action and now seeks through

his Writ of Possession would necessarily impact property and assets held by the Church

Corporation on behalf of the Church, the Church and Church Corporation were indispensable

parties to both the Patterson Action and the arbitration. However, neither the Church nor Church

Corporation was ever joined to the Patterson Action or arbitration, which deprives a court of

subject matter jurisdiction.

        109.    Allowing Patterson, through Sheriff Bilal, to seize Church Corporation property

would violate the Fifth and Fourteenth Amendment rights of the Church Corporation.




                                                 26
           Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 27 of 33




          110.   Lastly, allowing Patterson, through Sheriff Bilal, to install himself as a Church

member and/or member of the Church Corporation would violate Plaintiffs’ First Amendment

rights.

          111.   But Patterson is asking Sheriff Bilal to more than that – he asking that he be

installed as General Overseer of the Church – the Church’s highest spiritual leader.

          112.   Consequently, the arbitration adjudications and/or judgment that Patterson is

seeking to have enforced through his Writ of Possession cannot be enforced against the Church or

Church Corporation.

          113.   Plaintiffs are therefore entitled to declaratory relief declaring the arbitration

adjudications to be unconstitutional and to preliminary and permanent injunctive relief enjoining

Sheriff Bilal from enforcing them.

                                          COUNT II
                                    (against Sheriff Bilal)
     42 U.S.C. § 1983 – Violation of the First Amendment of United States Constitution

          114.   Plaintiffs hereby incorporate by reference the foregoing paragraphs as though fully

set forth herein.

          115.   Violations of the First Amendment are actionable under 42 U.S.C. § 1983. See

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 528 (1993).

          116.   “The First Amendment protects the right of religious institutions ‘to decide for

themselves, free from state interference, matters of church government as well as those of faith

and doctrine.’” Our Lady of Guadalupe School, 140 S. Ct. at 2055 (citing Kedroff 344 U.S. at

116).

          117.   The Church is a religious institution that is hierarchical in nature and well known

for its community outreach and philanthropic endeavors.




                                                 27
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 28 of 33




       118.    Enforcement of the arbitration adjudications and improper judgment against the

Church Corporation in the Patterson Action, which have the practical effect of removing Bishop

Shelton as General Overseer of the Church, replacing the current Board of Trustees with non-

Church members (Patterson and his “minority faction”), and seizing Church Corporation assets

and transferring them to Patterson and his “minority faction”, is a direct and substantial

infringement upon this First Amendment right.

       119.    Patterson further seeks to enforce the arbitration adjudications through Sheriff

Bilal, who operates under the color and pretense of state law.

       120.    Plaintiffs are therefore entitled to declaratory relief declaring the arbitration

adjudications to be unconstitutional and to preliminary and permanent injunctive relief enjoining

Patterson from enforcing them through Sheriff Bilal.

       121.    Plaintiffs have no adequate remedy at law to prevent or redress the irreparable

injuries alleged herein.

       122.    Unless Sheriff Bilal is enjoined and restrained from enforcing the purported

judgment in the Patterson action, Plaintiffs will be irreparably injured, as they will be deprived

of their rights under the United States Constitution, and will suffer the loss of their real and

personal property forever.

       123.    As Plaintiffs’ constitutional violations are ongoing, Plaintiffs are entitled to

immediate and permanent injunctive relief.

       124.    Because Defendants’ actions required Plaintiffs to retain counsel and incur

attorney’s fees and costs to bring this action, Plaintiffs are entitled to the recovery of those fees

and costs pursuant to, inter alia, 42 U.S.C. § 1983 et seq. and 42 U.S.C. § 1988(b).

       125.    Plaintiffs have also suffered actual damages in an amount to be proven at trial.




                                                 28
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 29 of 33




                                          COUNT III
                                     (against Sheriff Bilal)
               42 U.S.C. § 1983 – Violation of the Due Process Protections of the
               Fifth and Fourteenth Amendments of United States Constitution

        126.    Plaintiffs hereby incorporate by reference the foregoing paragraphs as though fully

set forth herein.

        127.    The United States Constitution requires that parties whose rights are affected by a

judicial proceeding be given notice and an opportunity to be heard in connection with those

proceedings and that parties cannot be bound by a judgment without such due process.

        128.    The Pennsylvania Constitution likewise guarantees that due process of law be

afforded in the courts of the Commonwealth.

        129.    These due process protections are equally applicable to arbitration proceedings.

        130.    Furthermore, due process requires voluntary participation in the arbitration by the

parties that are to be bound by the arbitrator’s award, because arbitration is a matter of contract.

        131.    Neither the Church nor the Church Corporation were ever made party to the

Patterson Action, the lawsuit from which the judgment Patterson seeks to enforce arose.

        132.    Neither the Church nor the Church Corporation were ever made party to the

arbitration proceeding that stemmed from the Patterson Action. Moreover, the only two parties

to the arbitration agreement at issue were Patterson and Bishop Shelton – a fact Patterson

repeatedly has admitted on the record.

        133.    Consequently, the absence of the Church and the Church Corporation from the

Patterson Action (and the underlying arbitration) renders any purported judgment against them

invalid and unenforceable.

        134.    Moreover, the assets that Patterson seeks to obtain are titled in the name of the

Church Corporation, not Bishop Shelton. Therefore, any action to enforce a judgment in a case



                                                 29
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 30 of 33




where “[t]he Church and the Corporation are not named parties” (Ex. B, GlassRatner Opinion at

p. 3), eviscerates due process.

        135.    Patterson further seeks to enforce the arbitration adjudications through Sheriff

Bilal, who operates under the color and pretense of state law.

        136.    Plaintiffs are therefore entitled to declaratory relief declaring the arbitration

adjudications to be unconstitutional and to preliminary and permanent injunctive relief enjoining

Sheriff Bilal from enforcing them.

        137.    Plaintiffs have no adequate remedy at law to prevent or redress the irreparable

injuries alleged herein.

        138.    Unless Sheriff Bilal is enjoined and restrained from enforcing the purported

judgment in the Patterson action, Plaintiffs will be irreparably injured, as they will be deprived

of their rights under the United States Constitution, and will suffer the loss of their real and

personal property forever.

        139.    Because Defendants’ actions required Plaintiffs to retain counsel and incur

attorney’s fees and costs to bring this action, Plaintiffs are entitled to the recovery of those fees

and costs pursuant to, inter alia, 42 U.S.C. § 1983 et seq. and 42 U.S.C. § 1988(b).

        140.    Plaintiffs have also suffered actual damages in an amount to be proven at trial.

        WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants Patterson and

Sheriff Bilal, and relief as follows:

        (a)     For a preliminary injunction enjoining Defendants Patterson and Sheriff Bilal from
                seeking to enforce any arbitration adjudication, judgment, Writ of Possession, or
                Eviction in the Patterson Action against the Church or Church Corporation, or
                from otherwise seizing or taking control of any assets of the Church and Church
                Corporation and/or requiring that Patterson be allowed entry to any Church
                property;




                                                 30
        Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 31 of 33




      (b)    For permanent injunctive relief preventing Patterson and Sheriff Bilal from seeking
             to enforce any arbitration adjudication or judgment, Writ of Possession or Eviction
             in the Patterson Action against the Church or Church Corporation, or from
             otherwise seizing or taking control of any assets of the Church and Church
             Corporation and/or requiring that Patterson be allowed entry to any Church
             property;

      (c)    For a declaration that Patterson is bound by the findings in the GlassRatner
             Opinion that the Church and Church Corporation were not parties to the Patterson
             Action or arbitration;

      (d)    For a finding that Patterson is in contempt of the Commonwealth Court’s mandate
             in the GlassRatner Opinion by seeking to apply the arbitration adjudications to the
             Church Corporation in direct contravention of the Commonwealth Court’s finding
             that the Church Corporation was not a party to the Patterson Action or arbitration;

      (e)    For attorneys’ fees; and

      (f)    For such other and further relief as this Court deems just and appropriate.


                                               Respectfully submitted,

                                               FOX ROTHSCHILD LLP

Dated: February 11, 2021                       /s/ Michael K. Twersky
                                               Michael K. Twersky (PA ID No. 80568)
                                               Beth Weisser (PA ID No. 93591)
                                               Emma Kline (PA ID No. 314027)
                                               2000 Market Street, 20th Floor
                                               Philadelphia, PA 19103
                                               Telephone: (215) 299-2000
                                               Fax: (212) 299-2150
                                               mtwersky@foxrothschild.com
                                               bweisser@foxrothschild.com
                                               ekline@foxrothschild.com


                                               Attorneys for Plaintiffs
                                               Trustees of the General Assembly of the Church
                                               of the Lord Jesus Christ of the Apostolic Faith,
                                               Inc. and the Church of the Lord Jesus Christ of
                                               the Apostolic Faith




                                              31
         Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 32 of 33




                                      VERIFICATION

       I, John R. Brown, Esq., hereby depose and say that I am authorized to take this Verification

on behalf of Plaintiff, the Trustees of the General Assembly of the Church of the Lord Jesus Christ

of the Apostolic Faith, Inc., in my position as General Counsel, and I further verify that the

statements made in the foregoing pleading are true and correct based upon my knowledge,

information and belief.

       I understand that any false statements herein are made subject to the penalties of 18 Pa.

C.S. § 4904 relating to unsworn falsification to authorities.


Date: February 10, 2021
        Case 2:21-cv-00634-KSM Document 1 Filed 02/11/21 Page 33 of 33




                                CERTIFICATE OF SERVICE

       I hereby that on this 11th day of February, 2021, I served a true and correct copy of the

foregoing Verified Complaint on the following by the means indicated below:

BY ELECTRONIC MAIL AND CERTIFIED MAIL, RETURN RECEIPT REQUESTED
                         Anthonee J. Patterson
                          1544 W. 25th Street
                        Jacksonville, FL 32209
                          anthoneep@aol.com

                                          BY E-MAIL
                                          Rochelle Bilal
                                 Sheriff of Philadelphia County
                                100 South Broad Street, 5th Floor
                                    Philadelphia, PA 19110
                                  c/o Diana P. Cortes, Esquire
                                   (diana.cortes@phila.gov)



                                            /s/ Michael K. Twersky
                                            Michael K. Twersky
